DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 8, 10, 14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,182,805 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patent claim 1, discloses regarding claims 8, 10, 14, a surgical device, comprising: a surgical access device having an inner pathway extending between proximal and distal ends thereof, and the access device including: first and second sealing elements each configured to form a seal around a surgical instrument inserted therethrough and extending through the inner pathway, a first pathway extending circumferentially around the access device and having disposed therein a first compressible member configured to laterally bunch in response to movement of the first sealing element within the first pathway relative to the second sealing element, and a second pathway extending circumferentially around the access device having disposed therein a second compressible member configured to laterally bunch in response to movement of the second sealing element within the second pathway relative to the first sealing element and the first compressible member, wherein the first and second compressible members each include a bellows.
It is clear that the compressible member is equivalent to the deformable membrane. The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim(s) 17, 25 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 2 of U.S. Patent No. 10,813,632 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patent claim 2, discloses regarding claims 17 and 25, a surgical method, comprising: moving a first sealing element within a first hole formed in a base member of an access device relative to a second sealing element, thereby causing deformation of a flexible member in which the first sealing element is seated in a sealing relationship, the flexible member forming a fluid seal of a working channel of a retractor of the access device; and moving the second sealing element within a second hole formed in the base member, thereby causing deformation of the flexible member in which the second sealing element is seated in a sealing relationship; wherein moving the first sealing element within the first hole also moves the first sealing element with a first opening formed in the flexible member in which the first sealing element is seated in the sealing relationship, the first opening being aligned with the first hole; wherein moving the second sealing element within the second hole also moves the second sealing element within a second opening formed in the flexible member in which the second sealing element is seated in the sealing relationship, the second opening being aligned with the second hole; and wherein the movement of the first sealing element within the first hole includes moving the first sealing element vertically with respect to a plane defined by a horizontal surface of the flexible member in which the first and second openings are formed; wherein the first opening has an area that is less than an area of the first hole, and the second opening has an area that is less than an area of the second hole. 
The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Claim(s) 8, 10, 12, 17, 23-25 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 9 of U.S. Patent No. 8,961,406 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patent claim 1, discloses regarding claims 8, 10, 12, a surgical access device, comprising: a flexible retractor having an opening extending therethrough, the retractor configured to be positioned within a surgical incision; a housing coupled to a portion of the retractor, the housing including a proximal cover and a distal base; and a base member positioned between the proximal cover and the distal base of the housing and having a plurality of sealing elements formed therein, the base member being rotatable relative to the proximal cover and the distal base of the housing such that the sealing elements can be rotated as a unit relative to the proximal cover and the distal base of the housing, the sealing elements being configured to allow positioning of surgical instruments therethrough in a sealing arrangement, a majority of the sealing elements being movable sealing elements, each of the majority of sealing elements being laterally movable independent of the other of the plurality of sealing elements within a predefined movement region formed in the base member and being angularly movable off axis independent of the other of the plurality of sealing elements relative to the predefined movement region wherein: the base member includes an upper bearing plate and a lower bearing plate, each bearing plate having predefined movement regions formed therein to guide movement of the movable sealing elements; the base member further includes a deformable seal member disposed between the upper and lower bearing plates and effective to seal a working channel extending through the housing and the retractor; and the plurality of sealing elements each include a flexible sealing membrane integrally formed with the deformable seal member and configured to form a seal around a surgical instrument inserted therethrough.
Patent claim 9, discloses regarding claims 17, 23-25, a method for accessing a surgical site within a body, comprising: inserting a flexible retractor of a surgical access device into an opening in a body in proximity to an interior surgical site; inserting a surgical instrument into a sealing element disposed within a sealing member of a housing of the surgical access device such that the surgical instrument extends through a working channel of the surgical access device and into the interior surgical site; moving the surgical instrument laterally and/or angularly to cause corresponding lateral and/or angular movement of the sealing element within a predefined pathway formed in the housing, thereby causing deformation of a flexible portion of the housing; inserting a second surgical instrument into a second sealing element disposed within a second sealing member of the housing such that the second surgical instrument extends through the working channel of the surgical access device and into the interior surgical site; moving the second surgical instrument laterally and/or angularly to cause corresponding lateral and/or angular movement of the second sealing element within a second predefined pathway formed in the housing, thereby causing deformation of the flexible portion of the housing; rotating the housing relative to the retractor, thereby rotating the surgical instrument inserted into the sealing element relative to the retractor; and rotating the sealing member and the sealing element relative to the housing, thereby rotating the surgical instrument inserted into the sealing element relative to the housing; wherein the predefined pathway comprises an elongate track. 
It is clear, with regard to patent claim 1, that the predefined movement regions is equivalent to the predefined elongate path. The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim(s) 8-10, 12 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s)  of U.S. Patent No. 9,538,997 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patent claim 1, discloses regarding claims 8-10, a surgical device, comprising: a housing defining a working channel configured to provide access to a surgical site, the housing including a base member having formed therein a first hole defining a first hole area and a second hole defining a second hole area, and a flexible member having formed therein a first opening defining a first opening area, and a second opening defining a second opening area, the first opening being aligned with the first hole and the first opening area being less than the first hole area, and the second opening being aligned with the second hole and the second opening area being less than the second hole area, and the flexible member being configured to provide a fluid seal of the working channel; a first sealing element seated in the first opening in a sealed relationship with the flexible member, the first sealing element being configured to provide a fluid seal around a first instrument inserted therethrough; and a second sealing element seated in the second opening in a sealed relationship with the flexible member, the second sealing element being configured to provide a fluid seal around a second instrument inserted therethrough; wherein the first sealing element is movable within the first hole relative to both the base member and the second sealing element, movement of the first sealing element being configured to cause deformation of the flexible member while maintaining the sealed relationship with the flexible member; and wherein the second sealing element is movable within the second hole relative to both the base member and the first sealing element, movement of the second sealing element being configured to cause deformation of the flexible member while maintaining the sealed relationship with the flexible member.
Patent claim 4, discloses regarding claim 12, wherein the first and second sealing elements are each configured for to be angularly oriented about a longitudinal axis thereof with respect to the plane.
It is clear that the flexible member is equivalent to the deformable membrane. The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 8-10, 13-14, 16-17, 19-20, 25, 27 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fischvogt et al. (U.S. Pub. No. 2009/0287163 A1, hereinafter “Fischvogt”). 
Fischvogt discloses, regarding claim 8, a surgical device (10, see Fig. 1), comprising: a housing (12) including a first predefined elongate path (26 of member 20) formed therein (see Fig. 1, note that member 20 is housed / formed within housing 12) and including a second predefined elongate path (26 of member 30, see para. [0030] “members 20,30 are substantially identical”) formed therein (see Fig. 1, note that member 30 is housed / formed within housing 12), and the housing being configured to have first and second surgical instruments extending therethrough such that a distal portion of each of the first and second surgical instruments is located in a body of a patient and a proximal portion of each of the first and second surgical instruments is located outside of the body of the patient (see para. [0031], note “I1” and “I2”); a first support (24 of member 30) that seats a first sealing element (25 of member 30), the first sealing element being configured to receive the first surgical instrument therethrough and form a seal therearound (see para. [0031]), and the first sealing element being configured to move (e.g. moves with member 30), with the first surgical instrument received therethrough, within the first predefined elongate path relative to the housing (see paras. [0032]-[0033]); a second support (24 of member 20) that seats a second sealing element (25 of member 30), the second sealing element being configured to receive the second surgical instrument therethrough and form a seal therearound (see para. [0031]), and the second sealing element being configured to move (e.g. moves with member 20), with the second surgical instrument received therethrough, within the second predefined elongate path relative to the housing (see paras. [0032]-[0033]); and a deformable membrane (27 of members 20 and 30) coupled to the housing (via members 20 and 30), the deformable membrane being configured to deform in response to the movement of the first sealing element within the first predefined elongate path (see para. [0031]).
Regarding claim 9, wherein the deformable membrane includes a first opening (29 of member 30) therein (see Fig. 3) that is in communication with the first predefined elongate path such that the first surgical instrument extending through the first predefined elongate path also extends through the first opening (see Figs. 5-7, see also para. [0032] “vertical alignment”); and the deformable membrane includes a second opening (29 of member 20) therein (see Fig. 3) that is in communication with the second predefined elongate path such that the second surgical instrument extending through the second predefined elongate path also extends through the second opening (see Figs. 5-7, see also para. [0032] “vertical alignment”).
Regarding claim 10, wherein the deformable membrane is configured to deform in response to the movement of the second sealing element within the second predefined elongate path (see para. [0031]).
Regarding claim 13, wherein the first support connects the first sealing element to the housing (see Fig. 1); the first support includes a first rigid ring seating (24) the first sealing element therein (see Fig. 3); the second support connects the second sealing element to the housing (see Fig. 1); and the second support includes a second rigid ring seating (24) the second sealing element therein (see Fig. 3).
Regarding claim 14, wherein the first predefined elongate path extends circumferentially, and the second predefined elongate path extends circumferentially (see Figs. 2-3).
Regarding claim 16, further comprising a third support (24, see para. [0032] “three or more seal members”) that seats a third sealing element (25, see para. [0030] “substantially identical”), the third sealing element being configured to receive a third surgical instrument therethrough and form a seal therearound (see paras. [0031]-[0032]), and the third sealing element being configured to move, with the third surgical instrument received therethrough, relative to the housing (see paras. [0031]-[0032]). 
Fischvogt discloses, regarding claim 17, a surgical method, comprising: moving (see para. [0033] “rotated”) a first sealing element (25) within a first predefined elongate path (26) formed in a housing (12) of a surgical device (10), the movement of the first sealing element being relative to the housing (via movement of 20 relative to 12) and causing deformation of a deformable membrane (26) of the surgical device, the first sealing element being seated in a first support (24) of the surgical device (see Fig. 3), and the first sealing element having a first surgical instrument inserted therethrough and forming a seal around the first surgical instrument (see para. 0031]); and moving (see para. [0033] “rotated”) a second sealing element (25) within a second predefined elongate path (26) formed in the housing (12), the movement of the second sealing element being relative to the housing, the second sealing element being seated in a second support (24) of the surgical device (see Fig. 3), and the second sealing element having a second surgical instrument inserted therethrough (via movement of 30 relative to 12) and forming a seal around the second surgical instrument (see para. [0031]).
Regarding claim 19, wherein the first support connects the first sealing element to the housing (see Fig. 1); the first support includes a first rigid ring seating (24) the first sealing element therein (see Fig. 3); the second support connects the second sealing element to the housing (see Fig. 1); and the second support includes a second rigid ring seating (24) the second sealing element therein (see Fig. 3).
Regarding claim 20, wherein the first predefined elongate path extends circumferentially (see Fig. 3), and the second predefined elongate path extends circumferentially (see Fig. 3).
Fischvogt discloses, regarding claim 25, a surgical method, comprising: moving (see para. [0033] “rotated”) a first sealing element (25) within a first predefined region (26) formed in a housing (12) of a surgical device (10), the movement of the first sealing element being relative to the housing (see para. [0033]), the first sealing element being seated in a first support (24) of the surgical device (see Fig. 3), and the first sealing element having a first surgical instrument (“I1”) inserted therethrough and forming a seal around the first surgical instrument (see para. [0031]); and moving (see para. [0033] “rotated”) a second sealing element (25) within a second predefined region (26) formed in the housing, the movement of the second sealing element being relative to the housing and the first support (see para. [0033]), the second sealing element being seated in a second support (24) of the surgical device, and the second sealing element having a second surgical instrument (“I2”) inserted therethrough and forming a seal around the second surgical instrument (see para. [0031]).
Regarding claim 27, wherein the first support includes a first rigid ring seating (24) the first sealing element therein; the first predefined region includes a first elongate path (26) having first and second terminal ends (e.g. ends of 26, see Fig. 3); the second sealing element includes a first rigid ring seating (24) the first sealing element therein; and the second predefined region includes a second elongate path (26) having third and fourth terminal ends (e.g. ends of 26, see Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-12, 18, 22-24, 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischvogt, as applied to claims 8 and 17 above, and in view of Richard (U.S. Pub. No. 2009/0221966 A1, hereinafter “Richard”). 
Fischvogt discloses all of the features of the claimed invention, as previously set forth above. Fischvogt further discloses, regarding claim 22, wherein the surgical device includes a third sealing element (25) in a third support (24, see para. [0032] “three or more seal members” and see para. [0030] “substantially identical”); regarding claim 23, further comprising advancing the first surgical instrument through the first sealing element (“I1”, see Fig. 5) and through a working channel (e.g. channel of 14) of a retractor (14) of the surgical device (see Fig. 1); and advancing the second surgical instrument (I2”, see Fig. 5) through the second sealing element and through the working channel (see Fig. 1); regarding claim 24, wherein the movement of the first sealing element and the movement of the second sealing element each occur with the first surgical instrument extending through the first sealing element (see Fig. 5) and the working channel (see Figs. 1 and 5, note that the instrument will extend through working channel of 14) and with the second surgical instrument extending through the second sealing element (see Fig. 5) and the working channel (see Figs. 1 and 5, note that the instrument will extend through working channel of 14).
Fischvogt however, except regarding claim 11, wherein the first support connects the first sealing element to the housing; the first sealing element includes a first gimbal; the second support connects the second sealing element to the housing; and the second sealing element includes a second gimbal; regarding claim 12, wherein the first sealing element is configured to rotate in all directions relative to the first support; and the second sealing element is configured to rotate in all directions relative to the second support; regarding claim 18, wherein the first sealing element includes a first gimbal; the method further comprises rotating the first gimbal relative to the first support and the housing; the second sealing element includes a second gimbal; and the method further comprises rotating the second gimbal relative to the second support and the housing; regarding claim 22, further comprising moving the third sealing element of the surgical device relative to the housing and the third sealing element having a third surgical instrument; regarding claim 23, to position a distal portion of the first and second surgical instruments within a body of a patient, the retractor being positioned within an opening in skin of the patient; the retractor being positioned within an opening in skin of the patient; and regarding claim 26, wherein the first sealing element includes a first gimbal; the movement of the first sealing element causes deformation of a deformable membrane of the surgical device; the second sealing element includes a second gimbal; and the movement of the second sealing element causes deformation of the deformable membrane.
Richard discloses a surgical device (400, see Fig. 5), wherein the sealing elements (315) are formed in a gimbal seal (310a) within a socket opening in the support (305), and are configured to rotate in all directions relative to the support and housing (305, see para. [0037]) in order to enable the user to rotate the surgical instrument and the seal in all directions (see para. [0037]). In addition, Richard discloses that the surgical device is positioned within an opening in the skin of the patient (see para. [0045]) in order to create a passageway to the incision site for performing the operation (see para. [0045]). Richard further discloses, moving three surgical instruments within the three seals (see para. [0038]) in order to enable the surgeon to utilize three instruments with in the operating cavity at the same time (see para. [0038]). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first and second sealing elements in Fischvogt to be formed in a gimbal seal within a socket of the supports in view of Richard in order to enable the user to rotate the surgical instrument and the seal in all directions. It is further noted that movement of instruments within the gimbal seal would result in deformation of the deformable membrane in Fischvogt, since the surgical instruments extend through the sealing element into the deformable membrane. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Fischvogt to include surgical device being positioned within an opening in the skin of the patient in order to create a passageway to the incision site for performing the operation. And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Fischvogt to include moving the third sealing element of the surgical device relative to the housing and the third sealing element having a third surgical instrument in view of Richard in order to enable the surgeon to utilize three instruments with in the operating cavity at the same time. 
Allowable Subject Matter
Claim(s) 15 and 21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof could be found which disclose, or suggest: regarding claims 15 and 21, wherein the first predefined elongate path extends radially, includes a first terminal end at a position adjacent to an outer diameter of the housing, and includes a second terminal end radially inward of the first terminal end; and the second predefined elongate path extends radially, includes a third terminal end at a position adjacent to the outer diameter of the housing, and includes a fourth terminal end radially inward of the third terminal end.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Smith et al. (U.S. Pub. No. 2009/0227843 A1), Ravikumar et al. (U.S. Pub. No. 2011/0015491 A1), Battles (U.S. Pub. No. 2010/0249518 A1) disclose surgical access devices with movable ports. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773